The county attorney of Taylor County has filed a motion for a rehearing, and in an interesting brief presents matters that we will now consider.
We held in our original opinion that the allegation in the complaint and information was insufficient to predicate an enhanced punishment upon in a misdemeanor case, the allegation so held being that "the said J. M. Waltrip was duly and legally convicted in said last named court of an offense of likecharacter as that hereinbefore charged against him in this cause." The vice in this portion of the pleadings being that it should have gone further and said, in substance, "in to-wit," giving the number and style of the cause, and a general description thereof, so that the character and kind of said prior convictions would be made known in the complaint and information itself, although it would not be necessary to plead the previous charges *Page 206 
with the same particularity as was done in their original pleadings.
We still adhere to the previous decisions relative to the necessity of not relying alone on the pleading of "the same offense," but have read into that statute by judicial construction the phrase "of like character," it being obviously impossible for one to commit the same offense more than once.
With what we have said above, this motion is overruled.